DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Claims
	The amendment filed on 10/12/2020 is acknowledged.  In the 10/12/2020 response, the Applicants argued that claim 2 should not be withdrawn because it claim 2 defines the interferon as being encoded by certain genes and encompasses pegylated interferons.
	These arguments have been fully considered and are persuasive.  Accordingly, the withdrawal of claims 2 and 3 has been reconsidered, and Applicants’ election of “pegylated interferon-alpha 2b” will be considered as encompassing “IFNA2” and “interferon-alpha 2b”, as recited in claims 2 and 3, respectively. 
	Claims 1-21 are currently pending.  Claim 5 was amended in the 10/12/2020 response.  Claims 6 and 13-21 remain withdrawn as non-elected subject matter.  Claims 1-5 and 7-12 are under examination.


Information Disclosure Statement
The information disclosure statement filed on 10/12/2020 has been fully considered.


Withdrawn Objections and Rejections
1.  The objection to the specification, as set forth on page 3 of the office action mailed on 6/11/2020, is withdrawn in view of Applicants’ amendments to the specification and submission of a new sequence listing.

2.  The rejection of claim 5 under 35 U.S.C. 112(b) for recitation of trademark or trade names to identify or describe a particular material or product, as set forth on pages 3-4 of the office action mailed on 6/11/2020, is withdrawn in view of Applicants’ amendments to the claim to delete recitation of said trademarks/trade names.

et al (US 20170216300), in view of Pfeffer et al (Cancer Res., 1998, 58:2489-2499), and further in view of Glue et al (Clin. Pharmacol. Ther., 2000, 68:556-567), as evidenced by the Selleckchem.com product data sheet for CPI-1205, as set forth on pages 5-7 of the office action mailed on 6/11/2020, is withdrawn.

4.  The rejection of claims 1, 4, 5, and 7-12 under 35 U.S.C. 103 as being unpatentable over Albrecht et al (WO2013/120104), in view of Kuntz et al (US 20130040906), in view of Pfeffer et al (Cancer Res., 1998, 58:2489-2499), and further in view of Glue et al (Clin. Pharmacol. Ther., 2000, 68:556-567), as set forth on pages 7-9 of the office action mailed on 6/11/2020, is withdrawn.

Applicants’ arguments
In the response received on 10/12/2020, the Applicants argue that the claimed invention provides unexpected results which are sufficient to establish nonobviousness.  Specifically, the combination of an EZH2 inhibitor and a type I interferon resulted in synergistic inhibition of tumor cell growth and viability.  The specification shows that the tumor cells were sensitive to the combined treatment but not either treatment alone, and certain interferon responses were only elicited by the combination of an EZH2 inhibitor and a type I interferon.  The Applicants assert that these results could not have been predicted based on the cited art.

Response
These arguments have been fully considered and are persuasive.  In particular, the Examiner agrees that the cited combination of references does not teach or suggest any synergistic effect of an EZH2 inhibitor and a type I interferon.


5.  The rejection of claims 1, 4, 5, and 7-12 on the grounds of nonstatutory double patenting as being unpatentable over claims 1 and 2 of US Patent No. 10/016,405 in view of Kuntz et al (US 20130040906), in view of Pfeffer et al (Cancer Res., 1998, 58:2489-2499), and further in view of Glue et al (Clin. Pharmacol. Ther., 2000, 68:556-567), as set forth on pages 10-11 of the office action mailed on 6/11/2020, is withdrawn.

Applicants’ arguments


Response
These arguments have been fully considered.  It is noted that the rejection relied upon Kuntz, Pfeffer and Glue to teach or suggest the limitations of the claims not recited in the claims of the ‘405 patent, and the teachings of the ‘405 specification were not used in this rejection.  However, for the reasons discussed above, the Examiner feels that Pfeffer and Glue do not reasonably suggest any synergistic interaction between an EZH2 inhibitor and a type I interferon, and the rejection is accordingly withdrawn.


New Grounds of Rejection

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Keilhack et al (US 20170216300, published 8/3/2017 and has an earliest filing date of 6/17/2014, of record), in view of Bradley et al (Eur. J. Cancer, 2014:50(Suppl. 6):125, poster 390, 1 page, cited in the IDS filed on 5/14/2018), in view of Pfeffer et al (Cancer Res., 1998, 58:2489-2499), and further in view of Glue et al (Clin. Pharmacol. Ther., 2000, 68:556-567), as evidenced by the Selleckchem.com product data sheet for CPI-1205 (of record).

Claim 1 is directed to a method of treating cancer in a subject in need thereof comprising the step of administering to the subject in need thereof an effective amount of an EZH2 inhibitor and an effective amount of a type I interferon.

Claim 7 is directed to the method of claim 1, wherein the EZH2 inhibitor is elected from:


    PNG
    media_image1.png
    123
    281
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    500
    302
    media_image2.png
    Greyscale


	and a pharmaceutically acceptable salt thereof.

Claim 8 is directed to the method of claim 1, wherein the EZH2 inhibitor is


    PNG
    media_image3.png
    209
    492
    media_image3.png
    Greyscale


	or a pharmaceutically acceptable salt thereof.

Claim 9 is directed to the method of claim 1, wherein the EZH2 inhibitor is administered concurrently with the type I interferon.

Claim 10 is directed to the method of claim 1, wherein the cancer is selected from multiple myeloma, Hodgkin’s lymphoma, non-Hodgkin’s lymphoma, chronic lymphocytic leukemia, adult myeloid leukemia (AML), acute B lymphoblastic leukemia (B-ALL), and T-lineage acute lymphoblastic leukemia (T-ALL).

Claim 11 is directed to the method of claim 1, wherein the cancer is selected from Hodgkin’s lymphoma, non-Hodgkin’s lymphoma, chronic lymphocytic leukemia, and multiple myeloma.

Claim 12 is directed to the method of claim 1, wherein the cancer is non-Hodgkin’s lymphoma.


	In the response filed on 6/4/2019, the Applicants elected the following as the EZH2 inhibitor:


    PNG
    media_image4.png
    217
    215
    media_image4.png
    Greyscale


The Selleckchem.com product data sheet for CPI-1205 shows that the elected EZH2 inhibitor shown above is known as CPI-1205 (see chemical structure shown on said product data sheet).  The Selleckchem.com product data sheet is not being used as a grounds for rejection, but simply to illustrate the name of Applicants’ elected EZH2 inhibitor.


However, Bradley teaches that EZH2 inhibitors and type I interferons act to synergistically induce a potent interferon-response in non-Hodgkin’s lymphoma cells.  Specifically, Bradley discloses that EZH2 inhibitors abrogate proliferation of lymphoma cells in vitro, and EZH2 inhibition results in dramatic upregulation of genes involved in the type I interferon response, and co-stimulation of non-Hodgkin’s lymphoma cells with an EZH2 inhibitor and either interferon-alpha or interferon-beta produced a synergistic induction of interferon-stimulated genes and triggered a synergistic apoptotic response.  This response was observed in cell lines that were refractory to both EZH2 inhibition alone and interferon-treatment alone.
Similarly, Pfeffer teaches that IFN-2 was known to be effective for treatment of non-Hodgkin’s lymphoma (p. 2495 1st column, last paragraph – p. 2495, 2nd column, 1st paragraph).  Although Pfeffer did not explicitly teach that IFN-2b was the IFN-2 used to treat non-Hodgkin’s lymphoma, Pfeffer does teach that IFN-2b has been effectively used for treatment of other tumors (p. 2495, 1st column, last paragraph), and among the IFN-2 subtypes, IFN-2b was associated with a lower level of neutralizing anti-IFN antibodies when administered to a subject, as compared to IFN-2a (Table 4; p. 2494, 2nd column, 5th paragraph – p. 2495, 1st column, 1st paragraph).
Furthermore, Glue teaches that pegylated IFN-2b (i.e peginterferon-alfa-2b) exhibited similar efficacy as non-pegylated IFN-2b when administered to subjects with hepatitis C virus (HCV) (see abstract; Fig. 6-7; Table II), but exhibited sustained serum concentrations as compared to non-pegylated IFN-2b (see abstract; Fig. 1).  Pegylated IFN-2b had an approximately 10-fold higher serum half-life compared to non-pegylated IFN-2b, and clearance of pegylated IFN-2b was one tenth that of non-pegylated IFN-2b (see abstract; Table 1; Figs. 3-6).  Glue notes that in view of the higher serum half-life and decreased clearance, pegylated IFN-2b can be administered once per week instead of 3 times per week as is required with non-pegylated IFN-2b (see 1st paragraph of introduction, p. 556, and “Conclusions” of abstract; see also p. 565, 2nd column, last paragraph), with therapeutic efficacy lasting for a longer duration of treatment (p. 565, 2nd column, 1st paragraph).
	
prima facie obvious as of the filing date of the instant invention, to apply the teachings of Bradley, Pfeffer, and Glue to the methods of Keilhack in order to provide a method of treating cancer, specifically Applicants’ elected species of non-Hodgkin’s lymphoma, by administering an EZH2 inhibitor in combination with Applicants’ elected species of pegylated interferon-alpha-2b.  Keilhack teaches treatment of non-Hodgkin’s lymphoma by administering an EZH2 inhibitor, including Applicants’ elected species (CPI-1205), wherein the EZH2 inhibitor can be administered in combination with another agent.  One of ordinary skill would have known that non-Hodgkin’s lymphoma can be treated by administering interferon-alpha 2b, and would have reasonably expected that the combination of the EZH2 inhibitor and interferon would have been superior to the EZH2 inhibitor or the interferon alone.  Therefore, Bradley and Pfeffer would have provided the motivation to administer interferon-alpha 2b as the additional agent suggested by Keilhack, and Glue teaches the advantages of pegylated interferon-alpha 2b over non-pegylated interferons.  One of ordinary skill would therefore have had a reasonable expectation that this modification to Keilhack’s methods would advantageously treat non-Hodgkin’s lymphoma more effectively than either the EZH2 inhibitor alone or the interferon alone.
	Furthermore, no more than routine skill would have been required to administering pegylated interferon-alpha 2b as the additional agent to be administered in combination with an EZH2 inhibitor, as Glue teaches that advantages of pegylated interferon-alpha 2b, and Bradley teaches the advantages of combined EZH2 inhibitor and type I interferon treatment.  Thus, it would have been prima facie obvious to combine the references of Keilhack, Bradley, Pfeffer, and Glue to advantageously achieve a method of treating cancer, specifically non-Hodgkin’s lymphoma, by administering an EZH2 inhibitor and a type I interferon, wherein the EZH2 inhibitor is Applicants’ elected species of CPI-1205 and the interferon is pegylated interferon-alpha 2b.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well-known to combine the teachings of Keilhack, Bradley, Pfeffer, and Glue, wherein this combination would have been expected to function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

	With respect to the limitations of claim 5, Glue does not explicitly teach “peginterferon alfa-2b”, but does teach that its pegylated interferon-alpha 2b protein is “PEG-Intron” (see Glue at Figures 3-6 and 8), and paragraph 0028 of the instant specification teaches that “PEG-Intron” is another name for peginterferon-alfa-2b.
	With respect to the limitations of claim 9, Keilhack teaches that the EZH2 inhibitor can be administered together with an additional agent, wherein the EZH2 inhibitor and the additional agent can be administered together (i.e. concurrently) (Keilhack at paragraph 0056).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 and 7-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10.016,405 in view of in view of Bradley et al (Eur. J. Cancer, 2014:50(Suppl. 6):125, poster 390, 1 page, cited in the IDS filed on 5/14/2018), in view of Pfeffer et al (Cancer Res., 1998, 58:2489-2499), and further in view of Glue et al (Clin. Pharmacol. Ther., 2000, 68:556-567).
The subject matter of the instant invention is discussed above.
Claims 1 and 2 of the ‘405 patent are directed to a method of treating a subject with breast cancer, prostate cancer, colon cancer, renal cell carcinoma, bladder cancer, melanoma, or lymphoma, comprising administering to the subject an effective amount of a compound of the formula:


    PNG
    media_image4.png
    217
    215
    media_image4.png
    Greyscale


	Although the claims at issue are not identical, they are not patentably distinct from each other as both claim sets recite methods of treating cancer, and specifically a lymphoma, wherein said methods recite administration of an EZH2 inhibitor with the same structure.
	Claims 1 and 2 of the ’405 patent do not recite treatment of a cancer, including Applicants’ elected species of non-Hodgkin’s lymphoma, and do not recite administration of the EZH2 inhibitor in combination with an effective amount of an type I interferon, including Applicants elected species of pegylated interferon-alpha-2b.
However, Bradley teaches that EZH2 inhibitors and type I interferons act to synergistically induce a potent interferon-response in non-Hodgkin’s lymphoma cells.  Specifically, Bradley discloses that EZH2 inhibitors abrogate proliferation of lymphoma cells in vitro, and EZH2 inhibition results in dramatic upregulation of genes involved in the type I interferon response, and co-stimulation of non-Hodgkin’s lymphoma cells with an EZH2 inhibitor and either interferon-alpha or interferon-beta produced a synergistic induction of interferon-stimulated genes and triggered a synergistic apoptotic response.  This response was observed in cell lines that were refractory to both EZH2 inhibition alone and interferon-treatment alone.
2 was known to be effective for treatment of non-Hodgkin’s lymphoma (p. 2495 1st column, last paragraph – p. 2495, 2nd column, 1st paragraph).  Although Pfeffer did not explicitly teach that IFN-2b was the IFN-2 used to treat non-Hodgkin’s lymphoma, Pfeffer does teach that IFN-2b has been effectively used for treatment of other tumors (p. 2495, 1st column, last paragraph), and among the IFN-2 subtypes, IFN-2b was associated with a lower level of neutralizing anti-IFN antibodies when administered to a subject, as compared to IFN-2a (Table 4; p. 2494, 2nd column, 5th paragraph – p. 2495, 1st column, 1st paragraph).
Furthermore, Glue teaches that pegylated IFN-2b (i.e peginterferon-alfa-2b) exhibited similar efficacy as non-pegylated IFN-2b when administered to subjects with hepatitis C virus (HCV) (see abstract; Fig. 6-7; Table II), but exhibited sustained serum concentrations as compared to non-pegylated IFN-2b (see abstract; Fig. 1).  Pegylated IFN-2b had an approximately 10-fold higher serum half-life compared to non-pegylated IFN-2b, and clearance of pegylated IFN-2b was one tenth that of non-pegylated IFN-2b (see abstract; Table 1; Figs. 3-6).  Glue notes that in view of the higher serum half-life and decreased clearance, pegylated IFN-2b can be administered once per week instead of 3 times per week as is required with non-pegylated IFN-2b (see 1st paragraph of introduction, p. 556, and “Conclusions” of abstract; see also p. 565, 2nd column, last paragraph), with therapeutic efficacy lasting for a longer duration of treatment (p. 565, 2nd column, 1st paragraph).

	With respect to the limitations of claims 1, 3, 4, 7, 8, and 7-12, it would have been prima facie obvious as of the filing date of the instant invention, to apply the teachings of Bradley, Pfeffer, and Glue to the methods of ‘405 claims 1 and 2 in order to provide a method of treating cancer, specifically Applicants’ elected species of non-Hodgkin’s lymphoma, by administering an EZH2 inhibitor in combination with Applicants’ elected species of pegylated interferon-alpha-2b.  The ‘405 claims recite treatment of cancer, including a lymphoma by administering an EZH2 inhibitor, including Applicants’ elected species of EZH2 inhibitor, and Bradley shows that combined administration of an EZH2 inhibitor with a type I interferon produces synergistic effects with respect to inhibiting cancer cell growth.  In view of Bradley, it would have been obvious that a type I interferon could be advantageously administered in combination with the EZH2 inhibitor of the ‘405 claims.  Because Pfeffer shows that interferon-alpha-2b is useful for treating non-Hodgkin’s lymphoma, one of ordinary skill would have reasonably expected that practicing the method of the ‘405 claims in combination with interferon-alpha 2b would be useful for treating non-Hodgkin’s lymphoma as the cancer of the ‘405 claims.  Furthermore, Glue would have suggested to a skilled artisan that the interferon should be a pegylated interferon-alpha-2b, as Glue teaches specific advantages of pegylated interferons.  One of ordinary skill would therefore have had a reasonable expectation that this 
	Furthermore, no more than routine skill would have been required to administering pegylated interferon-alpha 2b as the additional agent to be administered in combination with an EZH2 inhibitor, as Glue teaches that advantages of pegylated interferon-alpha 2b, and Bradley teaches the advantages of combined EZH2 inhibitor and type I interferon treatment.  Thus, it would have been prima facie obvious to combine the ‘405 claims with Bradley, Pfeffer, and Glue to advantageously achieve a method of treating cancer, specifically non-Hodgkin’s lymphoma, by administering the EZH2 inhibitor of the ‘405 claims and a type I interferon, wherein the interferon is pegylated interferon-alpha 2b.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well-known to combine the teachings of the ‘405 claims, Bradley, Pfeffer, and Glue, wherein this combination would have been expected to function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 
	With respect to the limitations of claim 2, although Pfeffer and Glue do not explicitly state that the interferon of their studies was encoded by the IFNA2 gene, both Pfeffer and Glue do teach interferon-alpha 2 polypeptides, such as interferon-alpha 2b, and these interferons would necessarily have been encoded by the IFNA2 gene.
	With respect to the limitations of claim 5, Glue does not explicitly teach “peginterferon alfa-2b”, but does teach that its pegylated interferon-alpha 2b protein is “PEG-Intron” (see Glue at Figures 3-6 and 8), and paragraph 0028 of the instant specification teaches that “PEG-Intron” is another name for peginterferon-alfa-2b.
	With respect to the limitations of claim 9, although the ‘405 claims do not specifically recite administration of the EZH2 inhibitor concurrently with a type I interferon, Bradley shows that this combination is synergistic for inducing a response against non-Hodgkin’s lymphoma cells, providing the motivation to co-administer a type I interferon with the EZH2 inhibitor of the ’405 claims.  One of ordinary skill would have recognized that the only possible administration regimen would be either separate or 


Conclusion
	No claim is allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE D HISSONG whose telephone number is (571) 272-3324.  The examiner can normally be reached Monday - Friday (8:30 am - 5 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L Ford can be reached at (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Bruce D. Hissong
Art Unit 1646
/Vanessa L. Ford/
Supervisory Patent Examiner, Art Unit 1646